Electronically Filed
                                                     Supreme Court
                                                     SCPW-13-0000140
                         SCPW-13-0000140             08-APR-2013
                                                     03:05 PM
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       MICHAEL C. TIERNEY,
                            Petitioner,

                                vs.

TED SAKAI, DEPARTMENT OF PUBLIC SAFETY FOR THE STATE OF HAWAI#I,
                          Respondent.


                        ORIGINAL PROCEEDING

            ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Michael C. Tierney’s

motion for reconsideration of the March 20, 2013 order denying

his petition for a writ of mandamus, which was electronically

filed by the appellate clerk on April 4, 2013,

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED: Honolulu, Hawai#i, April 8, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack